ORDER

PER CURIAM.
The appellant, Devin Mosley (“Mosley”), appeals from the judgment entered upon a jury verdict of two counts of second-degree murder under Section 565.021,1 two counts of first-degree robbery under Section 569.020, and four counts of armed criminal action under Section 571.015. Mosley was convicted in connection with the robbery of a pub, during which Mosley shot and killed his accomplice. On appeal, Mosley challenges the sufficiency of the evidence to support his conviction of felony murder for the death of his accomplice on the ground that the death did not occur during the perpetration or flight from an underlying felony.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2009).